NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT

PAUL QUEYREL,                                )
                                             )
              Appellant,                     )
                                             )
v.                                           )      Case No. 2D19-27
                                             )
DEFICIENCY COLLECTIONS, LLC,                 )
a/a/o SUNTRUST BANK; THOMAS                  )
ANDERTEN; and AAL CONSTRUCTION               )
SERVICES LLC,                                )
                                             )
              Appellees.                     )
                                             )

Opinion filed August 16, 2019.

Appeal pursuant to Fla. R. App. P. 9.130
from the Circuit Court for Lee County;
James R. Shenko, Judge.

Harris K. Solomon, George J. Taylor, and
Benjamin Sunshine of Brinkley Morgan,
Fort Lauderdale, for Appellant.

Frank Smith of FMS Lawyer PL, Cooper
City, for Appellee Deficiency Collections,
LLC.

No appearance for remaining Appellees.

PER CURIAM.


              Affirmed.


CASANUEVA, LUCAS, and BADALAMENTI, JJ., Concur.